— A certified copy of the certificate of conviction of Lee Alexander, an attorney, in the Federal District Court for the Northern District of New York, of the crimes of violation of the Racketeer Influenced and Corrupt Organization Act, conspiracy to *974defraud the United States and income tax evasion having been presented to this court, he is disbarred and his name is stricken from the roll of attorneys. Present — Dillon, P. J., Doerr, Denman, Boomer and Green, JJ. (Order entered Apr. 4, 1988.)